Citation Nr: 1205545	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-36 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for status post orthographic surgery with subjective oral dysesthesia.  

2.  Entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of right knee surgery based on clear and unmistakable error.  

3.  Entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of left knee surgery based on clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1978 to February 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of right knee surgery based on clear and unmistakable error and entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of left knee surgery based on clear and unmistakable error are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In September 2011, before the Board promulgated a decision, the Veteran testified at a hearing before the undersigned that he wished to withdraw his appeal for a compensable evaluation for status post orthographic surgery with subjective oral dysesthesia.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to a compensable evaluation for status post orthographic surgery with subjective oral dysesthesia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2011, the Veteran provided testimony before the Board that he wished to withdraw his appeal concerning entitlement to a compensable evaluation for status post orthographic surgery with subjective oral dysesthesia.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The September 2011 request to withdraw the Veteran's appeal was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It was offered at his hearing before the Board.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to a compensable evaluation for status post orthographic surgery with subjective oral dysesthesia is dismissed.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Board notes that during the hearing before the undersigned, it was determined that the issues of entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of right knee surgery based on clear and unmistakable error and entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of left knee surgery based on clear and unmistakable error were properly before the Board since a notice of disagreement was received, a statement of the case was issued and a substantive appeal was also received.  However these documents have not been associated with the claims file.  Before the Board can proceed these records must be obtained and associated with the file prior to further consideration by the Board.  See, 38 C.F.R. § 19.29, 38 C.F.R. § 19.26 (2011). 


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's notice of disagreement, statement of the case and substantive appeal on the issue of entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of right knee surgery based on clear and unmistakable error and entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of left knee surgery based on clear and unmistakable error.  The AOJ should also associate with the claims file any evidence indicated by the statement of the case or any subsequent supplemental statements of the case that is not in the claims file. 

2.  Thereafter the case should be returned to the Board as warranted.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


